DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-18 as originally filed on April 22, 2020, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020, 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

		

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 10:
	an acquisition unit that acquires delivery range information regarding a delivery range. . . 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above listed claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that no corresponding structure is described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (see 112(a) and 112(b) rejections below).
Since no corresponding structure has been outlined in the specification for the aforementioned limitations which invoke 35 U.S.C. 112(f), the following interpretations have hereby been given to these limitations:
The following terms have been interpreted as one or more computer processors:
	an acquisition unit
	a computation unit
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As outlined above, each of claims 10-18 has at least one limitation which has been interpreted under 35 U.S.C. 112(f) in the form of various “units” which perform certain tasks. Neither the claims themselves nor the specification provides sufficient structure for any of these limitations which invoke 35 U.S.C. 112(f). While paragraphs [0075, 0090] of the specification mention various units, they do not define any structural components which comprise the units. Nor do they give a description of structural components which perform the tasks attributed to the various modules. Because neither the specification nor the claims themselves disclose corresponding structure for the material or act that performs the claimed function of the various “units” recited above, claims 10-18 are rejected under 35 U.S.C. 112(a). See MPEP 2181(IV)
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-18 are rejected under 35 U.S.C. 112(b) because they recite the aforementioned limitations which invoke 35 U.S.C. 112(f) and do not disclose corresponding structure which performs the recited functions. As outlined above with respect to the 35 U.S.C. 112(a) rejection of these claims, neither the claims themselves nor the specification describes such a structure. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II). Thus, claims 10-18 are rejected under 35 U.S.C. 112(b) for railing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant regards as the invention.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for generating an optimal delivery plan using road network information.

Step 2A – Prong 1
Independent claims 1 and 10 as a whole recite a method of organizing human activity.  The limitations reciting “acquiring delivery range information regarding a delivery range of an article; acquiring feature information items for each of roads corresponding to the delivery range information; acquiring road network information indicating a connection relationship between the roads; acquiring learning information items each corresponding to a corresponding one of the feature information items; computing road costs each corresponding to a corresponding one of the roads based on the feature information items and the learning information items; and generating a delivery plan by using the road network information and the road costs, wherein the learning information items are generated based on a travel history of a delivery vehicle delivering the article and the feature information items for each of roads corresponding to the travel history” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (delivery plan generation device, acquisition unit, road information storage unit, road learning storage unit, road cost computation unit, delivery plan computation unit of claim 10) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-18 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (delivery plan generation device, acquisition unit, road information storage unit, road learning storage unit, road cost computation unit, delivery plan computation unit).  The following elements “delivery plan generation device, acquisition unit, road information storage unit, road learning storage unit, road cost computation unit, delivery plan computation unit”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (delivery plan generation device, acquisition unit, road information storage unit, road learning storage unit, road cost computation unit, delivery plan computation unit) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9 and 11-18 are also directed to same grouping of methods of organizing human activity.  The additional elements of delivery plan generation device presented in claims 11-18, generally links the abstract idea to a computer. Therefore, the claims are ineligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 4-5, 9-10, 13-14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al (US Patent Application Publication No. 20060069501 - hereinafter Jung) in view of Koh et al (US Patent Application Publication No. 20120185404 - hereinafter Koh) in view of Mason et al (US Patent Application Publication No. 20110238457 - hereinafter Mason).
Re. claim 1, Jung teaches:
A delivery plan generation method comprising: 
acquiring feature information items for each of roads corresponding to the delivery range information; [Jung; ¶72 shows collection of road information (feature information items) for a traveled route. While ¶17-¶22 shows delivery range information such as roads used from the starting point to the destination such as “information of a road previously traveled by a mobile object out of roads located from the starting point to the destination is read out. The frequency of travel for each road by the mobile object read out is discriminated, and weight factor is provided to each road in response to the discriminated frequency”].
acquiring road network information indicating a connection relationship between the roads;  [Jung; ¶17-¶22 shows acquiring information of roads used that connected from starting point to destination such as “information of a road previously traveled by a mobile object out of roads located from the starting point to the destination is read out. The frequency of travel for each road by the mobile object read out is discriminated, and weight factor is provided to each road in response to the discriminated frequency”].
10acquiring learning information items each corresponding to a corresponding one of the feature information items; [Jung; ¶101-¶102 and Fig. 5 – Fig. 6 shows classification (feature information items) as it mentions crossroad or kind of road and the learning information that the system learns is the behavioral factor for each of the classification items listed such as for crossroad they mention the learning information (behavior factor) as right turn/ left turn/ go straight, and for “kind of road” they show the learning information derived from “kind of road” as Highway/state road].
the learning information items are generated based on the feature information items for each of roads corresponding to the travel history. [In regards to the learning information items are generated based on the feature information items for each of roads corresponding to the travel history Jung; ¶101-¶102 and Fig. 5 – Fig. 6 shows classification (feature information items) as it mentions crossroad or kind of road and the learning information that the system learns is the behavioral factor for each of the classification items listed, such as for crossroad they mention the learning information (behavior factor) as right turn/ left turn/ go straight, and for “kind of road” they show the learning information derived from “kind of road” as Highway/state road].
Jung doesn’t teach, Koh teaches:
acquiring delivery range information regarding a delivery range of an 5article; [Koh; ¶36-¶37 shows buyer inputting their address for a purchased product (article). Further ¶37 dives into the zones (delivery range) to determine the cost for the shipping between seller and buyer, it starts with nation zone proceeding all the way to city zone to determine the cost].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Koh in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “seller-specific/online marketplace-specific customization of shipping zones and rates allow more efficient and accurate shipping charge calculations than a carrier-defined shipping charge structure for different geographic regions”, [Koh; ¶28].
Jung doesn’t teach, Mason teaches:
computing road costs each corresponding to a corresponding one of the roads based on the feature information items and the learning information items; and  [Mason; ¶65 and Fig. 5 element 520 shows calculating costs for routes based on elevation information (feature information items) and road parameters used in ¶43 to determine road costs, also shown as behavior (learning information items), as it states in ¶43 “parameter database 240 can include one or more storage databases or other data repositories. In addition to storing the various road parameters described above, the parameter database can store any data that may be used to determine the costs of routes or portions of routes (e.g., legs). The parameter database 240 can be in communication with the route calculation module 225 and any of the other sub-modules of the routing module 200”. ¶105-¶106 shows road costs computed based on feature information item such as roads with elevation, while learning information items that are also used in computing costs is shown as “costs can also be determined based on vehicle characteristics, driver characteristics, road parameters, or other factors, as described above”].
15generating a delivery plan by using the road network information and the road costs, [Mason; ¶66-¶67 and Fig. 5 element 525 a preferred route is identified based on the energy use costs calculated].
wherein the learning information items are generated based on a travel history of a delivery vehicle delivering the article and […].  [Mason; learning information items are generated based on a travel history of a delivery vehicle delivering the article is shown by ¶117 shows the feedback driver receives for their driving (travel history) which can help them learn to minimize energy use for their driving behavior].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Mason in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “routing module can select at least some routes for the vehicles that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions”, [Mason; ¶26].

Re. claim 4, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Mason teaches:
wherein 42the travel history is a set of one or more road identifiers each identifying a corresponding one of one or more roads traveled when the delivery vehicle delivers an article. [Mason; ¶43-¶45 shows parameter database storing historical information for roads labeled as parameter database store terrain characteristics information for various roadway slopes such as “As another example, the parameter database 240 can store historical or real-time traffic information. As yet another example, the parameter database 240 can store terrain characteristics information, acceleration or deceleration data for various roadway slopes or incline angles and/or weather information”]. Please see motivation to combine Jung in view of Koh in view of Mason presented in claim 1 above.

Re. claim 5, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung teaches:
wherein one of the feature information items is an information item regarding a turn of each of the roads. [Jung; ¶102 and Fig. 6 shows turns such as right turn / left turn / go straight].  

Re. claim 9, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Mason teaches:
wherein one of the feature information items is an information item regarding an elevation variation of each of the roads. [Mason; ¶26-¶27 shows choosing one route over the other due to elevation variation as one with higher elevation would result in additional energy being consumed such as “the routing module 110 may select the route with lowest energy cost based on one route having more level elevation than the other route. Due to the more level elevation, the chosen route can result in less energy consumption for some types of vehicles (such as gasoline vehicles)”].  Please see motivation to combine Jung in view of Koh in view of Mason presented in claim 1 above.

Re. claim 10,
Delivery plan generation device of claim 8 substantially mirrors the delivery plan generation method of claim 1.
Jung additionally teaches the storage unit for the following limitations as shown in ¶72, ¶17-¶22 and ¶103 for each of the respective limitations presented below:
43a road information storage unit that stores feature information items for each of roads corresponding to the delivery range information [Jung; ¶72 shows storage such as “the controller (140) collects the information of the roads covered by the mobile object and stores the information at the memory (150), and amends the weight factor of each road covered by the mobile object and stores the amended weight factor in the memory (150) to finish the flow”. Further, ¶72 shows collection of road information (feature information items) for a traveled route. While ¶75 shows map data read from a predetermined region (zone/delivery range)].
and road network information indicating a connection relationship between the roads; [Jung; ¶17-¶22 shows information acquired from memory (storage) such as “travel route searching method of a mobile object according to the present invention comprises the steps of: a controller reading out from a memory all the prior travel route information from a starting point to a destination”. Further, ¶17-¶22 shows acquiring information of roads used that connected from starting point to destination such as “information of a road previously traveled by a mobile object out of roads located from the starting point to the destination is read out. The frequency of travel for each road by the mobile object read out is discriminated, and weight factor is provided to each road in response to the discriminated frequency”].
a road learning storage unit that stores learning information items each 5a corresponding one of the feature information items; [Jung; ¶103 shows behavioral factors are stored in memory. Further, ¶101-¶102 and Fig. 5 – Fig. 6 shows classification (feature information items) as it mentions crossroad or kind of road and the learning information that the system learns is the behavioral factor for each of the classification items listed such as for crossroad they mention the learning information (behavior factor) as right turn/ left turn/ go straight, and for “kind of road” they show the learning information derived from “kind of road” as Highway/state road].

Re. claim 13,
Delivery plan generation device of claim 13 substantially mirrors the delivery plan generation method of claim 4.

Re. claim 14,
Delivery plan generation device of claim 14 substantially mirrors the delivery plan generation method of claim 5.

Re. claim 18,
Delivery plan generation device of claim 18 substantially mirrors the delivery plan generation method of claim 9.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung in view of Koh in view of Mason in view of Cho et al (US Patent Application Publication No. 20190293446 - hereinafter Cho).
Re. claim 2, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Cho teaches:
wherein the travel history is a travel history in a range different from the delivery range.  [Cho; ¶101 -¶104 shows aside from the user’s main route, that a user has used other (range different from the delivery range) routes such as “A user's main route may refer to at least one route that is traveled the most number of times, from among a user's routes, generated before a user's route related to a present location of a computing device”, the portion emphasized from ¶102 shows user deviates to different routes aside from their main traveled route].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Cho in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Cho teaches:
wherein 25the travel history is a travel history in a range identical to the delivery range.  [Cho; ¶101 -¶104 shows user using the same route labeled as “main route” as it is the route traveled the most and identifying how many times user has used that route].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Cho in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
Delivery plan generation device of claim 11 substantially mirrors the delivery plan generation method of claim 2.

Re. claim 12,
Delivery plan generation device of claim 12 substantially mirrors the delivery plan generation method of claim 3.


Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung in view of Koh in view of Mason in view of Takano et al (US Patent Application Publication No. 20190391594 - hereinafter Takano).
Re. claim 6, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Takano teaches:
wherein 10one of the feature information items is an information item regarding a width of each of the roads. [Takano; ¶19 shows information provided such as width of the road as it states “the travel history determination function of the controller 110 serves to refer to the road information (e.g. the width of the road, the width of the lane, the position of the lane on the road, the road structure such as branch/merging or intersection, etc.) included in the map information and determine the travel history of the subject vehicle on the basis of the road information and the displacement (movement amount, movement direction, etc.) of the self-position of the subject vehicle from the previous processing cycle and from further previous processing cycles”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Takano in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 15,
Delivery plan generation device of claim 15 substantially mirrors the delivery plan generation method of claim 6.


Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung in view of Koh in view of Mason in view of Colby et al (US Patent Application Publication No. 20190049261 - hereinafter Colby).
Re. claim 7, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Colby teaches:
wherein one of the feature information items is an information item regarding a median 15strip of each of the roads.  [Colby; ¶15-¶19 shows description of each of the routes stating which routes have a median such as “Route 3: Large portion of route commonly driven by driver, moderate stops and lights, few turns. Two lanes predominant, some with shoulder and median, some without”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Colby in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 16,
Delivery plan generation device of claim 16 substantially mirrors the delivery plan generation method of claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung in view of Koh in view of Mason in view of Kawamata et al (US Patent Application Publication No. 20060106534 - hereinafter Kawamata).
Re. claim 8, Jung in view of Koh in view of Mason teaches delivery plan generation method according to claim 1.
Jung doesn’t teach, Kawamata teaches:
wherein one of the feature information items is an information item regarding whether a trunk road crosses each of the roads.  [Kawamata; ¶76 and Figs. 33 – Fig. 34 shows trunk road 2102 crossing main road labeled 2101]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Kawamata in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “map cutout section can efficiently make map data by deciding the data amount of the route vicinity map according to the attributes of roads on the route”, [Kawamata; ¶73].

Re. claim 17,
Delivery plan generation device of claim 17 substantially mirrors the delivery plan generation method of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628